Exhibit 10.2

 

NONEMPLOYEE DIRECTOR’S RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
                ,                 , between TRICO MARINE SERVICES, INC., a
Delaware corporation (the “Company”), and                  (the “Director”).

 

1. Award. Pursuant to the TRICO MARINE SERVICES, INC. 2004 STOCK INCENTIVE PLAN
(the “Plan”), as of the date of this Agreement, 5,000 shares (the “Restricted
Shares”) of the Company’s common stock shall be issued as hereinafter provided
in the Director’s name subject to certain restrictions thereon. The Restricted
Shares shall be issued upon acceptance hereof by Director and upon satisfaction
of the conditions of this Agreement. The Director acknowledges receipt of a copy
of the Plan and agrees that this award of Restricted Shares shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any, pursuant to the terms thereof.

 

2. Restricted Shares. The Director hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:

 

(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Director’s membership on the Board for any
reason other than as provided in Section 2(b), the Director shall, for no
consideration, forfeit to the Company all Restricted Shares then subject to the
Forfeiture Restrictions. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
membership on the Board are herein referred to as the “Forfeiture Restrictions.”
The Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.

 

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Restricted Shares in accordance with the following schedule provided that
the Director has been a member of the Board from the date of this Agreement
through the lapse date:

 

Number of Full Days

From the Date of This

Agreement

--------------------------------------------------------------------------------

  

Percentage of Total Number

of Restricted Shares Granted

as to Which

Forfeiture Restrictions Lapse

--------------------------------------------------------------------------------

Less than 30 days

   0%

30 days or more

   100%



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Director’s membership on the Board is
terminated by reason of his death or disability (within the meaning of section
22(e)(3) of the Code), the Forfeiture Restrictions shall lapse as to all of the
Restricted Shares then subject to the Forfeiture Restrictions.

 

(c) Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in the Director’s name, pursuant to which the Director shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions). The Director may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the stock
until the Forfeiture Restrictions have expired (except with regard to a
“qualified domestic relations order”), and a breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares. The certificate
shall contain an appropriate endorsement reflecting the Forfeiture Restrictions.
The certificate shall be delivered upon issuance to the Secretary of the Company
or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Shares occurs
or the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
award. On the date of this Agreement, the Director shall, if required by the
Committee, deliver to the Company a stock power, endorsed in blank, relating to
the Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which the Director is a party) in the
name of the Director in exchange for the certificate evidencing the Restricted
Shares.

 

(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.

 

3. Withholding of Tax and Tax Elections. To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income to the Director for federal, state, or local income tax
purposes, the Director shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company may require to
meet its obligation under applicable tax laws or regulations. The

 

2



--------------------------------------------------------------------------------

Director may elect with respect to this Agreement to surrender or authorize the
Company to withhold shares of stock of the Company (valued at their Fair Market
Value on the date of surrender or withholding of such shares) to satisfy any tax
required to be withheld by reason of compensation income resulting under this
Agreement. An election pursuant to the preceding sentence shall be referred to
herein as a “Stock Withholding Election.” All Stock Withholding Elections shall
be made by written notice to the Company at its principal executive office
addressed to the attention of the Secretary. The Director may revoke such
election by delivering to the Secretary written notice of such revocation prior
to the date such election is implemented through actual surrender or withholding
of shares of stock of the Company. If the Director fails to pay the required
amount to the Company or fails to make a Stock Withholding Election, the Company
is authorized to withhold from any cash remuneration or stock remuneration,
including withholding any Restricted Shares distributable to the Director under
this Agreement, then or thereafter payable to the Director any tax required to
be withheld by reason of compensation income resulting under this Agreement or
the disposition of Restricted Shares acquired under this Agreement.

 

If the Director makes the election authorized by section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Director shall submit to the
Company a copy of the statement filed by the Director to make such election.

 

4. Status of Stock. The Director agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
The Director also agrees that (i) the certificates representing the Restricted
Shares may bear such legend or legends as the Committee deems appropriate in
order to reflect the Forfeiture Restrictions and to assure compliance with
applicable securities laws, (ii) the Company may refuse to register the transfer
of the Restricted Shares on the stock transfer records of the Company if such
proposed transfer would constitute a violation of the Forfeiture Restrictions
or, in the opinion of counsel satisfactory to the Company, of any applicable
securities law, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Restricted
Shares.

 

5. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Director, such notices or
communications shall be effectively delivered if hand delivered to the Director
at his principal place of employment or if sent by registered or certified mail
to the Director at the last address the Director has filed with the Company. In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

 

6. Amendment. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by the Director or by any employee,
officer, or representative of the Company or by any written agreement unless
signed by the Director and by an officer of the Company who is expressly
authorized by the Company to execute such document.

 

7. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Director.

 

3



--------------------------------------------------------------------------------

8. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all as of the date first above written.

 

TRICO MARINE SERVICES, INC. By:               Director

 

4